DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 15-20 contain, or depend from claims containing, the limitation(s): “shock absorber”. The specification as filed does not describe how the shock absorber dampens, mitigates, or absorbs shocks. The specification as filed describes the ‘shock absorber’ in exemplary language as a wire rope. It is unclear how a wire rope functions as a shock absorber. It is unclear what additional structural components are required for wire rope to function as a shock absorber. It is unclear if Applicant considers any wire rope to be a shock absorber, including the wireline cable used to trip the tool into and out of the wellbore. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 
Claim 15 fails to conform with current U.S. practice. Claim 15 contains a period after “a shock absorber” and a period after “weak point”.  Each claim must be the object of a sentence and periods may not be used elsewhere in the claims except for abbreviations and the end of the claim. It is unclear if claim 15 ends after the period after “a shock absorber” or if the section between “a shock absorber” and “weak point” is intended to be part of claim 15. See MPEP 608.01(m).
Claims 16-20 are rejected based on dependency from a rejected claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 15-17 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aracena (US 5109921).

Regarding claim 1, Aracena teaches:
A cable head for use with a subterranean well, the cable head comprising: an upper connector (Aracena comprising 14, 16) configured to connect the cable head (Aracena comprising 34) to a wireline (Aracena 18); a lower connector (Aracena 26) configured to connect the cable head to a well tool (Aracena near 40, 3:19-25); and a weak link (Aracena comprising at least one of 170/172 or 186) configured to transmit tensile force between the upper and lower connectors, the weak link comprising a shock absorber (Aracena slack portion of 18 near 44, slack portion of 18 near 200 / alternatively 198/188) connected in series with a weak point (Aracena at least one of 170/172 or 186).
Note: Alternative citations have been provided for the limitation ‘shock absorber’. The examiner believes the citation related to element 18 is consistent with Applicant’s specification. However, in the interest of compact prosecution an alternative citation based on the traditional meaning of shock absorber has been provided. See 112(b) rejection related to ‘shock absorber’ above. 

Regarding claim 2, Aracena teaches:
The cable head of claim 1, in which the shock absorber comprises a wire rope (Aracena slack portion of 18 near 44, slack portion of 18 near 200).

Regarding claim 8, Aracena teaches:
The cable head of claim 1, in which the weak point has (Aracena 1:65-2:5) a tensile strength that is less than a tensile strength of the shock absorber.

Regarding claim 15, Aracena teaches:
A weak link for use with a cable head in a subterranean well, the weak link comprising: a weak point (Aracena at least one of 170/172 or 186); and a shock absorber (Aracena slack portion of 18 near 44, slack portion of 18 near 200 / alternatively 198/188) in which the shock absorber is connected in series with the weak point.
Note: Alternative citations have been provided for the limitation ‘shock absorber’. The examiner believes the citation related to element 18 is consistent with Applicant’s specification. However, in the interest of compact prosecution an alternative citation based on the traditional meaning of shock absorber has been provided. See 112(b) rejection related to ‘shock absorber’ above. 

Regarding claim 16, Aracena teaches:
The weak link of claim 15, in which the shock absorber comprises a wire rope (Aracena slack portion of 18 near 44, slack portion of 18 near 200).

Regarding claim 17, Aracena teaches:
The weak link of claim 15, in which the weak point has (Aracena 1:65-2:5) a tensile strength that is less than a tensile strength of the shock absorber.

Claim(s) 1-2, 8-9, 14-17 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Busch (US 4648444).

Regarding claim 1, Busch teaches:
A cable head for use with a subterranean well, the cable head comprising: an upper connector (Busch comprising 22) configured to connect the cable head (Busch 20/100) to a wireline (Busch 10); a lower connector (Busch near 81) configured to connect the cable head to a well tool (Busch 3:40-48); and a weak link (Busch comprising 70) configured to transmit tensile force between the upper and lower connectors, the weak link comprising a shock absorber (Busch comprising 140, 126) connected in series with a weak point (Busch 70).

Regarding claim 2, Busch teaches:
The cable head of claim 1, in which the shock absorber comprises a wire rope (Busch 126).

Regarding claim 8, Busch teaches:
The cable head of claim 1, in which the weak point has (Busch 6:21-35) a tensile strength that is less than a tensile strength of the shock absorber.

Regarding claim 9, Busch teaches:
A method of connecting a wireline to a well tool, the method comprising: securing (Busch via 22) the wireline (Busch 10) to an upper end of a weak link (Busch comprising 70, 100), the weak link comprising a wire rope (Busch 126), and first (Busch near 38/22) and second (Busch near 134 above 140) end links secured at respective opposite ends of the wire rope, the first end link comprising a weak point (Busch 70); and securing (Busch via 102) the well tool to a lower end of the weak link.

Regarding claim 14, Busch teaches:
The method of claim 9, in which the weak point has (Busch 6:21-35) a tensile strength that is less than a tensile strength of the wire rope.

Regarding claim 15, Busch teaches:
A weak link for use with a cable head in a subterranean well, the weak link comprising: a weak point (Busch 70); and a shock absorber (Busch comprising 140, 126) in which the shock absorber is connected in series with the weak point.

Regarding claim 16, Busch teaches:
16. The weak link of claim 15, in which the shock absorber comprises a wire rope (Busch 126).

Regarding claim 17, Busch teaches:
The weak link of claim 15, in which the weak point has (Busch 6:21-35) a tensile strength that is less than a tensile strength of the shock absorber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 7-8, 15-18 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over White (US 4624308) in view of Busch.

Regarding claim 1, White teaches:
A cable head for use with a subterranean well, the cable head comprising: an upper connector (White 160) configured to connect the cable head (White 100) to a wireline (White 2); a lower connector (White comprising 284) configured to connect the cable head to a well tool (White near 314, 6:7-12); and a weak link (White comprising 260) configured to transmit tensile force between the upper and lower connectors, the weak link comprising a weak point (White 260) but does not expressly state the weak link comprises a shock absorber.
	Busch teaches a cable head assembly comprising a shock absorber (Busch comprising 156, 126).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified White to include a shock absorber in order to reduce the chance of accidental separation of the tool due to unintended tensile loads. 

Regarding claim 5, the combination of White and Busch teaches:
The cable head of claim 1, in which the weak point comprises a reduced diameter formed on an end link (White reduced diameter of 260 near 266) of the weak link.

Regarding claim 7, the combination of White and Busch teaches:
The cable head of claim 5, in which the shock absorber comprises a wire rope (Busch 126).

Regarding claim 8, the combination of White and Busch teaches:
The cable head of claim 1, in which the weak point has (Busch 6:21-35) a tensile strength that is less than a tensile strength of the shock absorber.

Regarding claim 15, White teaches:
A weak link for use with a cable head in a subterranean well, the weak link comprising: a weak point (White 260) but does not expressly state a shock absorber in which the shock absorber is connected in series with the weak point.
Busch teaches a cable head assembly comprising a shock absorber (Busch comprising 156, 126).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified White to include a shock absorber in order to reduce the chance of accidental separation of the tool due to unintended tensile loads. 

Regarding claim 16, the combination of White and Busch teaches:
The weak link of claim 15, in which the shock absorber comprises a wire rope (Busch 126).

Regarding claim 17, the combination of White and Busch teaches:
The weak link of claim 15, in which the weak point has (Busch 6:21-35) a tensile strength that is less than a tensile strength of the shock absorber.

Regarding claim 18, the combination of White and Busch teaches:
The weak link of claim 15, in which the weak point comprises a reduced diameter formed on an end link (White reduced diameter of 260 near 266) of the weak link.

Allowable Subject Matter
Claim 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4, 6, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Rose (US 20050230115) teaches a cable head with a weak point disconnect for releasing stuck wireline tools. 
Kennedy (US 20210062589) teaches a cable head with a weak point disconnect for releasing stuck wireline tools, wherein the wireline/cable is swaged. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674